Citation Nr: 1031629	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a stomach disorder, to 
include as secondary to medications for a service-connected right 
knee disability.

3.  Entitlement to a rating in excess of 10 percent for a painful 
left wrist status post ganglionectomy.

(The issues of entitlement to service connection for a bilateral 
eye disorder, bilateral hearing loss, chronic fatigue syndrome, 
and facial myalgia; an initial rating in excess of 30 percent 
rating for dysthymic disorder; a rating in excess of 30 percent 
for a right knee disability; and compensation under 38 U.S.C.A. 
§ 1151 for a recurring staph infection are the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision rendered by the 
Columbia, South Carolina Regional Office (RO) for the Montgomery, 
Alabama RO of the Department of Veterans Affairs (VA), which 
denied service connection for headaches and a stomach disorder; 
and from a February 2005 rating decision rendered by the 
Montgomery RO, which continued a previously assigned 10 percent 
rating for a painful left wrist status post ganglionectomy.

The issue of entitlement to service connection for a stomach 
disorder, to include as secondary to medications for a service-
connected right knee disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Cephalgia, claimed as headaches, is not shown to be related 
to military service, or caused or aggravated by medications for a 
service-connected right knee disability.

3.  The Veteran is right-hand dominant.

4.  A painful left wrist status post ganglionectomy is manifested 
by dorsiflexion at least to 60 degrees with pain on motion, 
palmar flexion at least to 60 degrees with pain on motion, and a 
well-healed scar that was objectively painful to palpation on one 
occasion (January 2005 VA examination).


CONCLUSIONS OF LAW

1.  Cephalgia, claimed as headaches, was not incurred in or 
aggravated by military service, and is not proximately due to or 
the result of a service connected disorder, to include treatment 
thereof.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
painful left wrist status post ganglionectomy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7819-7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for a rating in 
excess of 10 percent for a left wrist disability was received in 
April 2003, and his claim for service connection for headaches 
was received in May 2004.  Thereafter, he was notified of the 
general provisions of the VCAA by the Montgomery RO and AMC in 
correspondence dated in June 2004, December 2004, and March 2009.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claims, 
identified his duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in May 2010.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in the March 2009 letter from the AMC.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, VA 
treatment records, and private treatment records have been 
obtained and associated with his claims file.  The Veteran has 
also been provided with a VA examination to assess the current 
nature and etiology of his claimed headache disability and to 
assess his service-connected left wrist disability.  

The Board notes that a decision from the Office of Disability 
Adjudication and Review of the Social Security Administration 
(SSA) determined that the Veteran was disabled for SSA purposes 
from January 2006 due to degenerative disc disease and 
depression.  When the record suggests that SSA may have records 
pertinent to the appellant's claim, but which have not been 
obtained, either a remand is required to obtain the records, or a 
non-conclusory explanation needs to be provided as to why the SSA 
records would have no reasonable possibility of substantiating 
the claim.  38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for service 
connection for headaches or for a higher rating for a left wrist 
disability because the determination that he is disabled for SSA 
purposes due to a back and psychiatric disorder is not pertinent 
to his claims regarding headaches or a left wrist disability.  
Consequently, as the Board is directed to avoid remanding a claim 
that would not result in any additional benefit to the veteran, 
this writing decides the Veteran's claims on appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Laws and Regulations - Service Connection Claim

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis - Headaches

The Veteran contends that he has a current headache disorder 
related to service, including getting hit in the head while 
playing football.

In a service treatment record dated in September 1985, the 
Veteran complained of coughing, vomiting, and a headache.  The 
assessment was viral infection.  Service treatment notes dated in 
February 1986, September 1986, and January 1987 included 
complaints of body aches, productive cough, and headaches for 
three to seven days.  In each instance the assessment was upper 
respiratory infection, and treatment included aspirin (Ecotrin) 
or Tylenol.

In an April 1986 service treatment note the Veteran presented 
with a complaint of headaches localized to the occipital region 
without radiation for four days following a motor vehicle 
accident.  On examination there was no sinus tenderness, 
hematoma, skull tenderness, or facial abrasions.  The assessment 
was status post motor vehicle accident and minor contusion to all 
extremities.  Approximately one week later, he complained of 
continued non-radiating headaches located in the occipital 
region.  The assessment was headaches of unknown etiology.

In a reenlistment report of medical history dated in January 
1987, he denied frequent or severe headaches; however, he 
reported frequent or severe headaches in an August 1988 
reenlistment report of medical history.  A physician's summary 
noted that the Veteran had occasional sinus headaches.  An August 
1988 medical examination report listed normal findings on 
clinical evaluation of the head, face, neck and scalp and 
neurologic system.  In a March 1992 separation report of medical 
history, he reported frequent or severe headaches; he denied any 
head injury.  A physician's summary noted that the Veteran 
complained of recurrent "sinusitis" never evaluated and that he 
treated himself with over the counter medications.  The Veteran 
attributed the headaches to upper respiratory infection.  A March 
1992 separation medical examination report listed normal findings 
on clinical evaluation of the head, face, neck and scalp and 
neurologic system.

Post-service VA treatment records dated from June 1992 and 
subsequent contained no complaints, findings, or reference to any 
headaches until August 1998 when the Veteran complained of 
occasional sharp pain behind his head and indicated that he 
smoked one pack of cigarettes per day.  The assessment was 
possible tobacco - headache.  

Private treatment records dated from September 1995 and 
subsequent from several treatment providers contained no 
complaints, findings, or reference to any headaches until 2003.  
In a private treatment record from S. M., M.D., dated in February 
2003, the Veteran complained of facial pain.  A brain magnetic 
resonance imaging (MRI) report in March 2003 identified no 
definite pathology.  He complained of headaches regularly 
beginning in April 2003.  He was treated with medication and told 
to stop smoking.

In private treatment records from Mobile Family Physicians dated 
in April 2004 he complained of headaches and right-sided facial 
pain.  The impression included chronic headache and herpes zoster 
[shingles] on the right face.

His claim for service connection for chronic headaches was 
received in May 2004.

In a July 2004 Mobile Family Physicians note he reported that he 
still has occasional headaches and was followed by Dr. S. M.  In 
December 2004 he complained of shingles again on the back of his 
head.  The diagnosis was recurring neuralgia on neck.  A May 2005 
statement from a Mobile Family Physicians practitioner detailed 
that the Veteran reported that he injured his head in a motor 
vehicle accident in 1986 and "had another episode where he fell 
and had a head injury" and had been having headaches more or 
less constantly since the time of his injuries.

In July 2005 the Veteran was admitted to the Mobile Infirmary 
Medical Center for recurrent deep vein thrombosis.  The 
impression included history of migraine headaches with facial 
pain.  In a private CT (computed tomography) report of the 
head/brain dated in March 2006, the impression was negative 
cranial CT.

The Veteran testified in November 2008 that he first sought 
treatment in service in 1988 for headaches that he had every day 
upon waking up in the morning, and first sought treatment after 
service with a neurologist, Dr. [S.] M. in 2000.  He testified 
that he believed that he began having headaches from being hit in 
the head playing football in service.

Additional private and VA treatment records showed treatment for 
headaches.

In a VA examination report dated in February 2010, the Veteran 
stated that he has had daily bifrontal headaches since a 1986 
motor vehicle accident and self-medicated with Tylenol until he 
saw Dr. S. M. in 2000.  Following a review of the entire claims 
file and physical examination, the diagnosis was cephalgia.  The 
examining physician opined that it was less likely than not that 
current cephalgia was related to the [1986] motor vehicle 
accident cephalgia or the upper respiratory related cephalgia.  
He reasoned that there was a lack of chronicity of care and 
continuity of care to state that his cephalgia diagnosed in 2000 
was related to the episodes of cephalgia documented in his claims 
file.

The examiner also opined that cephalgia was not related to 
medications taken for the Veteran's service-connected right knee 
disability because a review of the medical literature revealed 
that none of the medications he used for his knee cause 
cephalgia.

At the outset, the Board acknowledges that medical evidence of 
record establishes that the Veteran has a current headache or 
cephalgia disorder.  Thus, there is clearly evidence of a current 
headache disability.  Service connection, however, requires that 
such disability be related to active military service.  38 C.F.R. 
§ 3.303.  

The Board notes that the first documented evidence of any chronic 
headache disability was in April 2003, more than 10 years after 
separation from service and 17 years after the in-service motor 
vehicle accident.  The passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992 ).

To prevail on the issue of service connection there must be: 
medical evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service incurrence or aggravation 
of a disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999).  In the present case, there is no 
persuasive lay evidence or competent medical evidence of a nexus 
between any in-service disease or injury, the 1986 motor vehicle 
accident or subsequent upper respiratory infections, and his 
current cephalgia disability, which has required consistent 
treatment since 2003.  Therefore, his claim for service 
connection for headaches must be denied.

In this regard, the Board acknowledges that the Veteran is 
competent to describe his pain related to his claimed headache 
disorder.  See 38 C.F.R. § 3.159(a)(2) (2009) (defining 
"competent lay evidence").  However, statements from the 
Veteran that he has experienced daily headaches since a 1986 
motor vehicle accident are not credible.  First, in August 1988 
he reported "occasional sinus headaches" and in March 1992 
reported recurrent "sinusitis" for which he had not been 
evaluated.  These statements do not reflect a continuity of 
symptomatology during the six remaining years he served on active 
duty after the motor vehicle accident.  Second, the four volumes 
of his claims file contain extensive VA and private treatment 
records beginning in 1992 and 1995, respectively, but do not 
reflect any complaints or treatment for chronic headaches until 
2003.  Again, his failure to mention his alleged daily headache 
disorder to any VA or private treatment provider until 2003 
weighs heavily against his claim that he has had headaches since 
service.

Finally, the Board notes that the only medical opinion to address 
any relationship between the Veteran's current cephalgia and 
disease or injury during military service is the February 2010 VA 
opinion.  The Board finds the examiner's opinion to be persuasive 
because it is based on a review of the claims folder, subjective 
history and physical examination of the Veteran, and supported by 
an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).  

While the Board notes that the Veteran reported and the examiner 
noted that cephalgia was diagnosed in 2000, contrary to the 
evidence that shows a chronic headache disorder diagnosed in 
2003, the Board finds that this error on the part of the Veteran 
and examiner is harmless because it does not change the fact that 
there was no competent or credible evidence of continuity of 
headache symptomatology from the time of the in-service motor 
vehicle accident or upper respiratory infections until a chronic 
headache disorder was diagnosed many years after service.

For the foregoing reasons, the claim for service connection for a 
cephalgia, claimed as headaches, must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Laws and Regulations - Increased Rating Claim

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  In addition, where there is a question as to 
which of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Court held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  When a Diagnostic Code does not subsume 38 C.F.R. §§ 
4.40 and 4.45, those provisions are for consideration, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran's left wrist disability is rated under Diagnostic 
Codes 7819-7804.


781
9
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).

780
4
Scars, unstable or painful:
Ratin
g
 
Superficial, painful on examination
10
 
Note (1): superficial scar is one not associated with 
underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 
4).  These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date.  Id.  The Board has not received a request from the Veteran 
to be rated under the revised criteria.

781
9
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 7800), 
or impairment of function.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective October 23, 
2008).

780
4
Scar(s), unstable or painful:
Rati
ng
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is 
based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 
2008).

The Wrist
521
4
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, 
or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214.
521
5
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215.

                 
38 C.F.R. § 4.71, Plate I.

Factual Background and Analysis - Left Wrist

The Veteran's application for an increased rating for a left 
wrist disability was received in April 2003.  Pursuant to 38 
C.F.R. § 3.400(o), the Board will examine the record to determine 
whether within the year prior to the April 2003 receipt of the 
application for a higher rating, it was "factually 
ascertainable" that an increase in disability had occurred.  
Thus, the Board must review the evidence from April 2002 and 
subsequent to determine whether a higher rating was merited for a 
left wrist disability during any applicable time period.

Evidence of record establishes that the Veteran is right-hand 
dominant.  Therefore, the Veteran's left wrist disability should 
be evaluated under the criteria for a minor extremity because, as 
noted, he is right-handed.  See 38 C.F.R. § 4.69 (2009).  

An April 2002 record from the Mobile Family Physicians was to the 
effect that the Veteran was experiencing increasing pain n the 
left wrist.  The assessment was left wrist synovitis.  A second 
note, dated in April 2004, included examination of the 
extremities without any findings concerning the left wrist.

In a VA joints examination report dated in January 2005, the 
Veteran reported swelling, pain, and dropping things with the 
left hand.  He denied any flare-ups or incapacitating episodes.  
Reported range of motion findings of the left wrist included 70 
degrees of dorsiflexion, 60 degrees of palmar flexion, 40 degrees 
of ulnar radiation, and 10 degrees of ulnar radiation.  Other 
objective findings included a well-healed transverse surgical 
scar measuring 1.25 inches that was nonadherent and had no 
underlying defect.  There was tenderness to palpation over the 
dorsal aspect of the wrist.  An x-ray study of the left wrist was 
reported as negative.

VA and private treatment records dated to May and November 2007, 
respectively, contained no complaints or objective findings 
related to a left wrist disability.

In November 2008 the Veteran testified that he experiences pain, 
itching, irritation, and weakness in his left wrist three or four 
times a week.

In a VA examination report dated in February 2010, the Veteran 
reported that he last worked as a window clerk for the U.S. 
Postal Service in January 2006 and medically retired secondary to 
several physical disabilities, including right hand carpal tunnel 
syndrome.  He complained that he had flare-ups in the wrist 
brought on by changes in weather, and when performing twisting 
and gripping motion.  A home exercise program help relieve the 
pain, as did ice and medication.  He stated that his left wrist 
scar itched intermittently every day and that he had a chronic 
dull ache and pain along the scar.  Reported objective findings 
included a well-healed, linear, superficial, stable surgical scar 
over the dorsal aspect of the left wrist measuring 3.2 x 0.1 
centimeters with slight hypopigmentation.  There was no adherence 
to underlying tissue; elevation or depression; scales; or signs 
of inflammation, edema, or keloid formation.  It caused no 
functional limitations, was not considered disfiguring, and was 
nontender to palpation.

Left wrist range of motion findings were reported as dorsiflexion 
to 60 degrees limited by pain after three repetitions and palmar 
flexion to 70 degrees limited by pain.  He had radial deviation 
to 20 degrees and ulnar deviation to 45 degrees, both without 
pain or fatigue.  After three repetitions, the only reported 
limitation was pain; there was no additional fatigability, lack 
of endurance, weakness, or instability.

After a review of the evidence of record, the Board finds that 
the evidence does not support the assignment of a rating in 
excess of 10 percent for a left wrist disability, and the claim 
for a higher rating must be denied.  Throughout the appeal, the 
Veteran's left wrist disability is objectively manifested by 
dorsiflexion at least to 60 degrees with pain on motion, palmar 
flexion at least to 60 degrees with pain on motion, and a well-
healed scar that was objectively painful to palpation on one 
occasion (January 2005 VA examination) since filing his claim 
more than seven years ago in 2003.  As a result, these findings 
do not support a separate rating for a left wrist scar, nor do 
they support even a compensable rating for impairment of function 
because the left wrist range of motion findings extend well 
beyond those contemplated for even a 10 percent rating.  Because 
he is shown to have pain on motion of the left wrist, however, 
the Board finds that the 10 percent rating that already 
compensates him for the extent of functional loss resulting from 
factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. 
App. at 204-07, is warranted.  A higher rating is not warranted 
because he is not shown to have any left wrist ankylosis.

The Board acknowledges the Veteran and his representative's 
contentions that his left wrist disability is more severely 
impaired.  However, the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent.  Therefore, the 
benefit of the doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For all the foregoing reasons, the Board finds that there are no 
objective medical findings that would support the assignment of a 
rating in excess of 10 percent for a left wrist disability.  
Therefore, entitlement to an increased rating for a left wrist 
disability not warranted.  The Board has considered staged 
ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with any 
employment or frequent periods of hospitalization related to this 
service-connected disability that would take the Veteran's case 
outside the norm so as to warrant the assignment of an 
extraschedular rating.  While the Veteran alleges that his left 
wrist disability is more severely disabling, objective medical 
findings are not indicative of any unusual or marked interference 
with any current employment (i.e., beyond that contemplated in 
the assigned 10 percent rating).  Consequently, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for cephalgia, claimed as 
headaches, is denied.

Entitlement to a rating in excess of 10 percent for a painful 
left wrist status post ganglionectomy is denied.




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Court in Stegall has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id. at 271.  Thus, while the Board 
regrets the additional delay in this case, for the reasons 
discussed below, the case must be returned to the AMC/RO to 
provide the Veteran with an additional VA examination and 
opinion.

In February 2009 the Board remanded the Veteran's claim to 
provide him with a VA examination and opinion that addressed 
whether the Veteran has a current stomach disorder that was 
directly related to service, or caused or aggravated by 
medications for his service-connected right knee disability.  The 
complete rationale for all opinions expressed was to be set forth 
in the examination report.  A February 2010 VA examination report 
diagnosed dyspepsia (gastroesophageal reflux disease [GERD] was 
not found on recent upper gastrointestinal series) and opined 
that it was not related to service or aggravated by the right 
knee disability.  Unfortunately, no medical rationale was 
provided regarding the opinion that dyspepsia was not aggravated 
by (medications for) a right knee disability, and no opinion was 
provided as to whether dyspepsia was caused by medications for a 
right knee disability.  Therefore, the claims folder must be 
returned to the same physician who conducted the February 2010 VA 
examination, if possible, for a supplemental opinion.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a non-
service-connected condition is proximately due to or the result 
of a service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the non-service-connected disease, will be service 
connected.  It was noted, however, that VA will not concede a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the non-
service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
medical care providers who treated him for 
his claimed stomach disorder, diagnosed as 
dyspepsia, since December 2008.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After any requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should provide the entire claims folder and a 
copy of this remand to the same VA physician 
who conducted the February 2010 VA 
examination for a review of the case and for 
supplemental opinions regarding the Veteran's 
claimed stomach disorder.  If the February 
2010 physician is not available, the Veteran 
should be afforded an appropriate VA 
examination performed by a different 
physician.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Following a review of the claims folder, 
state whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran's stomach disorder (diagnosed as 
dyspepsia) is caused or aggravated by 
medications taken for his service-connected 
right knee disability.  Sustainable reasons 
and bases (an articulated medical rationale) 
must be included with the opinions.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


